In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2682 
MAURICE A. JACKSON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

RASHONDA POLLION, et al.,  
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
               No. 09‐cv‐688 — J. Phil Gilbert, Judge. 
                      ____________________ 

    ARGUED OCTOBER 8, 2013 — DECIDED OCTOBER 28, 2013 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff,  an  inmate  of  an  Illi‐
nois  prison,  has  sued,  under  42  U.S.C.  §  1983—the  ubiqui‐
tous  federal  constitutional  tort  statute—a  nurse  practitioner 
and a correctional counselor both of whom work at the pris‐
on. He accuses them of having been deliberately indifferent 
to  his  serious  medical  condition—hypertension  (high  blood 
pressure)—for  which  he  was  not  receiving  his  prescribed 
medication.  They  thus  were  guilty,  he  charges,  of  inflicting 
2                                                          No. 12‐2682 


cruel  and  unusual  punishment  on  him.  The  district  judge 
granted  summary  judgment  in  favor  of  the  defendants  and 
dismissed the suit. The judge’s ground, so clearly correct as 
not  to  require  elaboration  by  us,  is  that  neither  defendant 
was  deliberately  indifferent  to  the  plaintiff’s  condition:  the 
nurse practitioner didn’t know the plaintiff wasn’t receiving 
his  medication  and  the  correctional  counselor,  who  is  not  a 
member of the prison’s medical staff, though he knew about 
the plaintiff’s problem assumed the medical staff would deal 
with it. In failing to ascertain whether the medical staff was 
dealing  effectively  with  the  problem,  the  correctional  coun‐
selor  was  at  worst  negligent,  rather  than  deliberately  indif‐
ferent  (that  is,  reckless—knowing  there  was  a  serious  risk 
unless he acted, yet failing to act; see Farmer v. Brennan, 511 
U.S. 825, 836–37 (1994)). 
    What is troubling about the case is not its disposition but 
that both the district judge, and the magistrate judge whose 
recommendation  to  grant  summary  judgment  the  district 
judge accepted, believed that Jackson “can present evidence 
permitting a reasonable inference” that he had experienced a 
serious medical condition as  a consequence of  the interrup‐
tion of his medication. This is mistaken, and (not surprising‐
ly) has no support in the record. But it is not only repeated in 
the  plaintiff’s  brief  in  this  court,  as  one  would  expect;  it  is 
largely ignored by the defendants. 
    This  lapse  is  worth  noting  because  it  is  indicative  of  a 
widespread,  and  increasingly  troublesome,  discomfort 
among lawyers and judges confronted by a scientific or oth‐
er technological issue. “As a general matter, lawyers and sci‐
ence  don’t  mix.”  Peter  Lee,  “Patent  Law  and  the  Two  Cul‐
tures,” 120 Yale L.J. 2, 4 (2010); see also Association for Molecu‐
No. 12‐2682                                                           3 


lar  Pathology  v.  Myriad  Genetics,  Inc.,  133  S.  Ct.  2107,  2120 
(2013)  (Scalia,  J.,  concurring  in  part  and  concurring  in  the 
judgment)  (“I  join  the  judgment  of  the  Court,  and  all  of  its 
opinion except Part I–A and some portions of the rest of the 
opinion  going  into  fine  details  of  molecular  biology.  I  am 
unable to affirm those details on my own knowledge or even 
my own belief”); Daubert v. Merrell Dow Pharmaceuticals, Inc., 
509  U.S.  579,  599  (1993)  (Rehnquist,  C.J.,  concurring  in  part 
and dissenting in part) (“the various briefs filed in this case 
…  deal  with  definitions  of  scientific  knowledge,  scientific 
method,  scientific  validity,  and  peer  review—in  short,  mat‐
ters far afield from the expertise of judges”); Marconi Wireless 
Telegraph  Co.  of  America  v.  United  States,  320  U.S.  1,  60–61 
(1943) (Frankfurter, J., dissenting in part) (“it is an old obser‐
vation  that  the  training  of  Anglo‐American  judges  ill  fits 
them to discharge the duties cast upon them by patent legis‐
lation”); Parke‐Davis & Co. v. H.K. Mulford Co., 189 F. 95, 115 
(S.D.N.Y. 1911) (Hand, J.) (“I cannot stop without calling at‐
tention  to  the  extraordinary  condition  of  the  law  which 
makes it possible for a man without any knowledge of even 
the  rudiments  of  chemistry  to  pass  upon  such  questions  as 
these. … How long we shall continue to blunder along with‐
out  the  aid  of  unpartisan  and  authoritative  scientific  assis‐
tance in the administration of justice, no one knows; but all 
fair  persons  not  conventionalized  by  provincial  legal  habits 
of mind ought, I should think, unite to effect some such ad‐
vance”); Henry J. Friendly, Federal Jurisdiction: A General View 
157 (1973) (“I am unable to perceive why we should not in‐
sist on the same level of scientific understanding on the pa‐
tent bench that clients demand of the patent bar, or why lack 
of  such  understanding  by  the  judge  should  be  deemed  a 
precious  asset”);  David  L.  Faigman,  Legal  Alchemy:  The  Use 
4                                                      No. 12‐2682 


and Misuse of Science in Law xi (1999) (“the average lawyer is 
not merely ignorant of science, he or she has an affirmative 
aversion to it”). 
    The  discomfort  of  the  legal  profession,  including  the  ju‐
diciary, with science and technology is not a new phenome‐
non.  Innumerable  are  the  lawyers  who  explain  that  they 
picked law over a technical field because they have a “math 
block”—“law students as a group, seem peculiarly averse to 
math and science.” David L. Faigman, et al., Modern Scientific 
Evidence:  Standards,  Statistics,  and  Research  Methods  v  (2008 
student ed.). But it’s increasingly concerning, because of the 
extraordinary  rate  of  scientific  and  other  technological  ad‐
vances that figure increasingly in litigation. 
    In 2007 the plaintiff, who was then 22 years old and serv‐
ing  a  40‐year  sentence  for  first‐degree  murder,  was  diag‐
nosed with hypertension. The drugs hydrochlorothiazide (25 
mg—a  low  dose)  and  amlodipine  (5  mg—a  normal  dose) 
were  prescribed.  Later  verapamil  (180  mg)  was  substituted 
for  the  amlodipine.  (Those  two  drugs  are  calcium  channel 
blockers;  hydrochlorothiazide  is  a  diuretic.)  The  plaintiff 
claims not to have been given the drugs for a three‐week pe‐
riod  beginning  on  February  15,  2009  (we’ll  assume  for  pur‐
poses of this appeal that this is true), and that as a result he 
suffered  loss  of  vision,  nose  bleeds,  headaches,  and  light‐
headedness  upon  standing  up  (actually  a  symptom  of  low 
blood pressure, see Cleveland Clinic, “Orthostatic Hypoten‐
sion,”  http://my.clevelandclinic.org/disorders/orthostatic_
hypotension/hic_orthostatic_hypotension.aspx  (all  websites 
cited in this opinion were visited on Oct. 18, 2013).  
   The  plaintiff’s  blood  pressure  had  been  taken  on  Febru‐
ary  9,  six  days  before  his  medication  was  interrupted.  The 
No. 12‐2682                                                           5 


reading  on  that  occasion  was  112/82  (the  top  number  is  the 
systolic pressure, the lower the diastolic). His blood pressure 
was taken next on March 9, at the end of the period of inter‐
ruption,  and  was  142/78.  “Ideal”  blood  pressure  is  consid‐
ered  to  be  below  120/80,  but  the  top  of  the  normal  range  is 
140/90.  The  systolic  pressure  was  thus  slightly  above  the 
normal  range.  A  single  reading  has  little  significance,  be‐
cause blood pressure fluctuates even when the patient is tak‐
ing  his  medication.  A  week  after  the  plaintiff  resumed  his 
medication,  his  blood  pressure  was  taken  again,  and  this 
time it was 114/72. 
    Unless  our  plaintiff  has  some  serious  medical  condition 
unmentioned  in  the  briefs  or  record,  the  slight  elevation 
above the normal range that he may have experienced dur‐
ing  a  three‐week  period  (we  cannot  say,  on  the  basis  of  a 
single  reading,  that  he  did  experience  it)  would  not  have 
produced the symptoms of which he complains or have en‐
dangered  his  long‐term  health.  “The  prolonged  elevation  of 
either  the  systolic  or  the  diastolic  blood  pressure  causes 
damage.  If  mildly  elevated  over  a  long  period  of  time,  or  if 
highly elevated over a short period of time, damage results to 
a  variety  of  different  ‘target’  organs  in  the  body,  primarily 
due to arterial injury.” 2 Dan J. Tennenhouse, Attorneys Med‐
ical Deskbook § 24:4 (4th ed. 2012) (emphasis added); see also 
Norman  M.  Kaplan,  Clinical  Hypertension  124–25  (9th  ed. 
2006);  Cleveland  Clinic,  “Pulmonary  Hypertension:  Causes, 
Symptoms,  Diagnosis,  Treatment,”  http://my.clevelandcli
nic.org/disorders/pulmonary_hypertension/hic_pulmonary_
hypertension_causes_symptoms_diagnosis_treatment.aspx. 
The plaintiff experienced not highly elevated blood pressure 
for a short time or mildly elevated blood pressure for a long 
time, but mildly elevated blood pressure for a short time.  
6                                                          No. 12‐2682 


    Hypertension is a serious condition. Untreated it can re‐
sult  in  strokes  or  heart  attacks.  But  a  slight  elevation  above 
the normal range in an otherwise healthy young person (like 
the  plaintiff)  for  three  weeks  will  not  bring  on  a  stroke  or 
heart attack or even materially increase the risk of a stroke or 
heart attack forty or fifty years later. 
    The  deposition  of  the  physician  who  took  the  plaintiff’s 
blood pressure on March 9 does not help the plaintiff’s case. 
Regarding  the  March  9  reading  of  142/78,  she  said  (con‐
sistent  with  the  medical  literature  that  we’ve  cited):  “I  can‐
not  say  it’s  a  very  serious,  you  know,  condition,  but  it  is  a 
condition where  the  patient needs  to take his medications.” 
The  record  refers  to  readings  of  146/90  on  two  occasions  in 
May. Although these readings were higher than the March 9 
reading,  the  physician  said  that  the  plaintiff  “would  not 
have  any  symptoms  with  this  kind  of  blood  pressure.  Sel‐
dom  do  you  see  patients  with  symptoms  with  this  kind  of 
blood pressure.” 
     Upon this  very thin basis—the  district court record con‐
tains  not  a single reference to medical literature—the plain‐
tiff’s  lawyer  (who  acknowledged  at  oral  argument  that  he 
had  not  himself  conducted  any  research  into  hypertension, 
and whose brief contains no references to any medical litera‐
ture) builds an edifice  of  alarm. He says that his client “be‐
gan to suffer bloody noses, loss of vision and visual disturb‐
ances,  and  further  could  have  suffered  even  more  severe 
ailments such as stroke or even death.” The proposition that 
his client’s not taking his blood pressure medicine for three 
weeks might have killed him has no medical support in the 
record or the medical literature. 
No. 12‐2682                                                            7 


     The magistrate judge thought the plaintiff could in a trial 
have presented evidence permitting “a reasonable inference 
that  [the  plaintiff’s]  need  for  medication  between  February 
27  [we  don’t  understand  the  choice  of  that  date  rather  than 
February  15]  and  March  6,  2009,  was  objectively  serious.” 
The district judge agreed that the plaintiff “suffered from an 
objectively  serious  medical  condition.”  These  observations 
are  irrelevancies.  Hypertension  is  a  serious  medical  condi‐
tion because of the long‐term damage that it can do. But the 
issue  in  this  case  is  whether  the  withholding  of  treatment 
during  a  brief  period  in  the  early  stages  of  the  condition  in 
an  otherwise healthy  man in his mid‐twenties was likely to 
cause serious, or indeed any, harm. The disconnect between 
the underlying condition and the interruption in medication 
is  underscored  by  the  fact  noted  earlier  that  in  May,  two 
months  after  the  interruption  had  ended,  the  plaintiff’s 
blood pressure was higher than it had been during the inter‐
ruption. 
    Like  the  lawyers,  the  two  judges  made  no  reference  to 
any medical literature. They could have skipped all medical 
questions, relying entirely on the lack of evidence of deliber‐
ate  indifference by either defendant. But  if  they were  going 
to  venture  an  opinion  on  the  “objective  seriousness”  of  the 
plaintiff’s “medical condition,” they had to get the condition 
right—which  was  not  hypertension  but  the  medical  conse‐
quences,  in  fact  negligible,  of  a  three‐week  deprivation  of 
medicine for mild, early‐stage hypertension. No matter how 
serious  a  medical  condition  is,  the  sufferer  from  it  cannot 
prove  tortious  misconduct  (including  misconduct  constitut‐
ing  a  constitutional  tort)  as  a  result  of  failure  to  treat  the 
condition without providing evidence that the failure caused 
injury  or  a  serious  risk  of  injury.  For  there  is  no  tort—
8                                                          No. 12‐2682 


common  law,  statutory,  or  constitutional—without  an  inju‐
ry, actual or at least probabilistic. Rozenfeld v. Medical Protec‐
tive  Co.,  73  F.3d  154,  155–56  (7th  Cir.  1996);  Buckley  v.  Fitz‐
simmons,  20  F.3d  789,  796  (7th  Cir.  1994);  cf.  Codd  v.  Velger, 
429  U.S.  624  (1977)  (per  curiam).  (“A  probabilistic  harm,  if 
nontrivial, can support standing.” Walters v. Edgar, 163 F.3d 
430, 434 (7th Cir. 1998), and cases cited there.) As explained 
in Williams v. Liefer, 491 F.3d 710, 714–15 (7th Cir. 2007), “In 
cases where prison officials delayed rather than denied med‐
ical assistance to  an inmate,  courts have required  the plain‐
tiff  to  offer  ‘verifying  medical  evidence’  that  the  delay  (ra‐
ther  than  the  inmate’s  underlying  condition)  caused  some 
degree  of  harm.  That  is,  a  plaintiff  must  offer  medical  evi‐
dence  that  tends  to  confirm  or  corroborate  a  claim  that  the 
delay was detrimental” (citations omitted). 
    To determine the effect on the plaintiff’s health of a tem‐
porary interruption in his medication, the lawyers in the first 
instance,  and  if  they  did  their  job  the  judges  in  the  second 
instance, would have had to make some investment in learn‐
ing about the condition. That could have taken the form of a 
judge’s appointing a neutral expert under Fed. R. Evid. 706, 
or insisting that the plaintiff’s lawyer obtain an expert’s affi‐
davit, or just consulting a reputable medical treatise. The le‐
gal profession must get over its fear and loathing of science. 
    As  a  detail  we  point  out  that  this  plainly  meritless  suit 
was  filed  on  September  2,  2009—more  than  four  years  ago. 
The  intervening  years  have  been  consumed  largely  by  pro‐
cedural  wrangling  and  protracted,  tedious  depositions.  A 
stronger judicial hand on the tiller could have saved a good 
deal of time, effort, and paper. 
                                                            AFFIRMED. 
No. 12‐2682                                                            9 


    BAUER,  Circuit  Judge,  concurring  in  the  result.  I  join  the 
opinion insofar as it affirms the grant of summary judgment 
to  the  defendants.  But  as  Judge  Posner  points  out,  many 
lawyers  decided  against  medical  school  because  of  lack  of 
interest in the clinical aspects of medicine or a deeper inter‐
est  in  the  less  scientific  aspects  of  law.  I  was  one  of  those 
who chose law as opposed to medicine. 
  I  think  that  the  opinion  made  the  necessary  legal  point 
when it said that the record shows that summary judgment 
was clearly the right decision. That’s where I would stop.